Case 9:18-cv-80176-BB Document 474 Entered on FLSD Docket 04/29/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


                                   CASE NO.: 9:18-cv-80176-BB/BER



   IRA KLEIMAN, as the personal
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

             Plaintiffs,

   v.

   CRAIG WRIGHT

             Defendant.

                                        PROTECTIVE ORDER

            This matter came before the Court on the joint request of the parties and a third-party

  deponent (the “Deponent”) for an Order limiting the disclosure of information relating to the

  Deponent. The Court held hearings on April 24 and April 29, 2020, and is fully advised in the

  matter.

            Federal Rule of Civil Procedure 26(c) permits the Court to enter an order to protect a person

  from annoyance, embarrassment, oppression, or undue burden or expense, if good cause exists.

  The parties stipulate that the following facts exist. The Court finds good cause for a protective

  order:

            1.     Plaintiffs and Defendant are engaged in litigation in this Court;

            2.     Deponent, a resident of California, has no interest in the outcome of this litigation;
Case 9:18-cv-80176-BB Document 474 Entered on FLSD Docket 04/29/2020 Page 2 of 4



            3.     On or about March 12, 2020, Plaintiffs caused a deposition subpoena to be served

  on Deponent calling for his personal appearance for deposition in this action;

            4.     On or about March 27, 2020, Deponent served objections to the deposition

  subpoena asserting, among other things, privacy and personal safety objections based on the

  Deponent’s good faith fear that his association with the issues raised in this litigation could subject

  him and his family to financial and personal safety issues, including the risk of extortion, theft,

  kidnapping, and even murder;

            5.     Thereafter, Plaintiffs’ counsel and Deponent’s counsel engaged in extended

  telephonic meet and confer discussions in an effort to resolve their disputes over whether, to what

  extent, and under what conditions the deposition of Deponent would proceed;

            6.     As a result of those discussions, an agreed Order was entered under seal in the

  United States District Court for the Central District of California (the “Order”) pursuant to which

  Deponent is to submit to a telephonic deposition subject to the terms, conditions, limitations and

  requirements set out in the Order;1

            7.     In this action, a dispute arose between Plaintiffs and Deponent, on the one hand,

  and Defendant, on the other hand, as to whether Plaintiffs’ Rule 26 disclosure of the Deponent’s

  identity and the anticipated subject matter of his testimony should be treated as “Highly

  Confidential – Attorneys’ Eyes Only” or “Confidential” under this Court’s Stipulated

  Confidentiality Order (ECF No.106) (the “Confidentiality Order”) or not designated confidential

  at all;

            8.     The Parties’ counsel have met and conferred in an effort to resolve issues related to



  1
      A copy of the Order was filed under Seal with this Court


                                                     2
Case 9:18-cv-80176-BB Document 474 Entered on FLSD Docket 04/29/2020 Page 3 of 4



  the Deponent, his deposition testimony, and the degree of protection to be provided to protect the

  Deponent and his family in connection with trial of this action, and have reached an agreement to

  resolve various issues among them.

         9.      Upon entry of this Protective Order, Deponent’s counsel shall provide a specific

  proffer to Plaintiffs’ and Defendant’s counsel of Deponent’s anticipated deposition testimony in

  this action, provided, however, that no such proffer shall be made if the Court declines to enter an

  order adopting this Stipulation;

         10.     As consideration for Defendant’s agreements contained herein, Deponent shall not

  seek any sanctions or remedy based on whether, or to what extent, Defendant may have previously

  violated the Confidentiality Order. 2

         WHEREFORE, IT IS ORDERED THAT:

         1.      Plaintiffs’ Rule 26 disclosure, as it relates to Deponent, will be designated

  “Confidential” and treated as a “Confidential” document under the Confidentiality Order;

         2.      Deponent’s deposition transcript and its contents (the “Deposition”) will be

  designated “Confidential” and treated as a “Confidential” document under the Confidentiality

  Order. Deponent recognizes that the Order requires the Deposition to be designated “Highly

  Confidential - Attorneys’ Eyes Only” by Plaintiffs or the Deponent and the Deponent expressly

  waives that provision of the Order;

         3.      To protect the Deponent’s privacy and personal safety interests, and in the event

  the Deposition is attached to any filing in this action, Plaintiffs and Defendant agree that the filing



  2
    Nothing contained in this Protective Order affects Plaintiffs’ ability to request sanctions or other
  remedies based on violation, if any, of the Court’s Confidentiality Order, nor does it affect any
  counter-arguments defendant may have to such a request.



                                                    3
Case 9:18-cv-80176-BB Document 474 Entered on FLSD Docket 04/29/2020 Page 4 of 4



  shall be under seal, as required by Paragraph 11 of the Confidentiality Order, and that they shall

  advise Deponent’s counsel if this filing occurs so Deponent and his counsel can intervene if

  necessary to protect Deponent’s interests;

         4.      To further protect the Deponent’s privacy and personal safety issues, any and all

  expert reports referring to or disclosing identifiable characteristics of the Deponent shall be

  designated “Confidential” under the Confidentiality Order.



         DONE AND ORDERED on April 29, 2020, in chambers at West Palm Beach, Florida.




                                                      ____________________________________
                                                      BRUCE E. REINHART
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  4
